oOo mA nH HD WA BW NY

NO bw wp BH HO WN KN KN ND RHR BF KH HB HS BS BS BS Re =
ons DN nA BW NYO KH OO Dn DA BPW NPY YK CO

 

 

Case 2:19-cr-00183-SMJ ECF No.5

William D. Hyslop

United States Attorney

Eastern District of Washington
Stephanie Van Marter

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 11/06/19 PagelD.13 Page 1 of 3

FILED IN THE
__ US. DISTRICT COURT
'ASTE PN DISTRICT OF WASHINGTON

NOV 06 2076

SLAN & McAVOY, CLERK

ete pee DEPUTY
SPAR NA SHINGTON

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
V.
NICHOLAS SEAN CARTER

Defendant.

The Grand Jury charges:

2:19-CR-183-SMJ
INDICTMENT

21 U.S.C. § 841(a)(1), (b)(1)(B)(vii)
Possession with Intent to Distribute 5
Grams or More of Actual (Pure)
Methamphetamine (Count 1)

18 U.S.C. §§ 922(g)(1), 924(a)(2)
Felon in Possession of a Firearm and

Ammunition
(Count 2)

21 U.S.C. § 853, 18 U.S.C. § 924, 28
U.S.C. § 2461
Criminal Forfeiture

 

COUNT 1

On or about October 5, 2019, in the Eastern District of Washington, the

Defendant, NICHOLAS SEAN CARTER, did knowingly and intentionally possess

with the intent to distribute 5 grams or more of actual (pure) methamphetamine, a

Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii).

INDICTMENT — 1
0 ON HD WT FP WW YN

NO NO NY NO NO NO NWN NWN NO HR HB HH HH KS HH HP SF Re
os ON ON BR WO NO KK CO OO Wa DA NA BR WH YPO —- OO

 

 

Case 2:19-cr-00183-SMJ ECFNo.5_ filed 11/06/19 PagelD.14 Page 2of3

COUNT 2

On or about October 5, 2019, in the Eastern District of Washington, the
Defendant, NICHOLAS SEAN CARTER, knowing of his status as a person
previously convicted of a crime punishable by imprisonment for a term exceeding
one year, did knowingly possess a firearm and ammunition, to wit: a Glock, model
23, .40 caliber pistol, bearing serial number BYR906 and 13 rounds of .40 caliber
ammunition, bearing the head stamp BLAZER 40 S&W, which firearm and
ammunition had theretofore been transported in interstate and/or foreign
commerce, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

Pursuant to 21 U.S.C. § 853 upon conviction of an offense of violation of 21
U.S.C. § 841 set forth in Count 1 in this Indictment, the Defendant, NICHOLAS
SEAN CARTER shall forfeit to the United States of America, any property
constituting, or derived from, any proceeds obtained, directly or indirectly, as the
result of such offense and any property used or intended to be used, in any manner
or part, to commit or to facilitate the commission of the offense(s).

If any forfeitable property, as a result of any act or omission of the
Defendant(s):

(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;

INDICTMENT — 2
Co won DN OT FP WY NY

NO NO NH NH HN KN NH NW KN RB YB BRB Se HF HS S| RS eR
on HN Wn BP WO NY KK CO CO DOnA HDA NX BW NY KF OC

 

 

Case 2:19-cr-00183-SMJ ECFNo.5 filed 11/06/19 PagelD.15 Page 3 of 3

(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be divided
without difficulty;
the United States of America shall be entitled to forfeiture of substitute property

pursuant to 21 U.S.C. § 853(p).

| Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), upon conviction
of an offense in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), as set forth Count 2
of this Indictment, the Defendant, NICHOLAS SEAN CARTER, shall forfeit to
the United States of America, any firearms and ammunition involved or used in the
commission of the offense, including, but not limited to:

- a Glock, model 23, .40 caliber pistol, bearing serial number
BYR906; and,

- 13 rounds of .40 caliber ammunition bearing the head stamp
BLAZER 40 S&W

DATED this Zz day of November 2019.

A TRUE BILL

Lai DHe

William D. Hyslop /
United States Attorney

 

INDICTMENT — 3
